Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 17, 2010 ENZON PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 0-12957 22-2372868 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Identification No.) 685 Route 202/206, Bridgewater, New Jersey (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (908) 541-8600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(e) Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 17, 2010, the Board of Directors of Enzon Pharmaceuticals, Inc. ( Enzon ) approved an amendment (the  Amendment ) to the Amended and Restated Severance Agreement, dated as of May 7, 2004 (the  Agreement ), as amended on November 6, 2007 (the  Prior Amendment ), by and between Enzon and Ralph del Campo, which Agreement was previously filed as an exhibit to Enzons annual report on Form 10-K for the fiscal year ended June 30, 2005 filed on September 29, 2005, and which Prior Amendment was previously filed as an exhibit to Enzons current report on Form 8-K filed on November 13, 2007. Pursuant to the Amendment, Mr. del Campos title was changed to be Chief Operating Officer and Principal Executive Officer. The Amendment provides that Mr. del Campos base salary, effective February 22, 2010, be increased to $462,885 per year ( Base Salary ). In addition, Mr. del Campo is eligible to receive an annual performance bonus, which shall be determined in the sole discretion of Enzons
